DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 1 and claim 10 as follows:
1. An imaging lens module, which has an optical axis, comprising: a plastic lens barrel having an object-side hole facing towards an object side and an image-side hole facing towards an image side, and comprising: 
a protrusion portion extending towards the optical axis along a direction perpendicular to the optical axis;
 a first inner annular surface connected to an object side of the protrusion portion and the object-side hole, and forming a first receiving space; and
 a second inner annular surface connected to an image side of the protrusion portion and the image-side hole, and forming a second receiving space;
 a first optical element assembly disposed in the first receiving space, and comprising: 
a plurality of optical lens elements; and 
a first retainer for positioning the first optical element assembly in the first receiving space; and 
a second optical element assembly disposed in the second receiving space, and comprising: 
a first light blocking sheet; and 
a second retainer for positioning the second optical element assembly in the second receiving space;
 wherein the protrusion portion is an annular-shaped which surrounds the optical axis and forms a central hole, the central hole is located between the first receiving space and the second receiving space; 
wherein a maximum outer diameter of each of the optical lens elements is larger than a minimum inner diameter of the central hole, and all of the optical lens elements are located on an object side of the central hole; 
wherein a minimum inner diameter of the first light blocking sheet is smaller than the minimum inner diameter of the central hole.
10. The imaging lens module of claim 9, wherein the second retainer has an inner annular surface, an inner diameter of the inner annular surface is gradually enlarged from the object side toward the image side.
Reason for allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, (Wei et al. US 2017/0139175), which is considered to be the closest prior art, discloses an imaging lens module (Fig. 1: 100), which has an optical axis (the central axis shown in Fig. 1), comprising: a lens barrel (Fig. 1: 1) having an object-side hole (Fig. 1: the upper hole) facing towards an object side and an image-side hole (the lower hole) facing towards an image side, and comprising: 
a protrusion portion (Fig. 2: 14) extending towards the optical axis along a direction perpendicular to the optical axis (see Fig. 2: the protruded section 14 of the inside of the lens barrel 1 is extended toward the optical axis in perpendicular direction);
 a first inner annular surface connected to an object side of the protrusion portion and the object-side hole, and forming a first receiving space (see annotated drawing below); and
 a second inner annular surface connected to an image side of the protrusion portion and the image-side hole, and forming a second receiving space (see annotated drawing below);
 a first optical element assembly disposed in the first receiving space (Fig. 1: depicts pressing ring 4 and stop 3 being received in the first receiving space), and 
a first retainer (pressing ring 4) for positioning the first optical element assembly (stop 3) in the first receiving space (see annotated figure below, wherein the first receiving space accommodating the stop 3); and 
a second optical element assembly disposed in the second receiving space (as shown in Fig. 1, the second receiving space receives plurality of lenses i.e., 21 and 22), and
wherein the protrusion portion is an annual-shaped which surrounds the optical axis (as shown in Fig. 3: the protrusion portion 14 formed annular/ring shape) and forms a central hole (see annotated drawing below), the central hole is located between the first receiving space and the second receiving space (as shown below, the central hole is in between the first and second receiving space); 
wherein a maximum outer diameter of each of the optical lens elements is larger than a minimum inner diameter of the central hole (as shown in Fig. 1 the maximum diameter of lenses 21 and 22 is larger than the diameter of the central hole), and 
wherein a minimum inner diameter of the first light blocking sheet is smaller than the minimum inner diameter of the central hole (see annotated figure below, the minimum diameter of the light blocking sheet is smaller than the minimum diameter of the central hole).
[AltContent: textbox (Central hole i.e., minimum diameter of central hole.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd annular and 2nd receiving space)][AltContent: textbox (1st annular and 
1st receiving space)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    385
    577
    media_image1.png
    Greyscale

[AltContent: textbox (Minimum inner diameter of the stop/light blocking sheet)][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image2.png
    452
    549
    media_image2.png
    Greyscale

Wei does not disclose:
The lens barrel is plastic and the first receiving space comprising: a plurality of optical lens elements; and the second receiving space comprising: a first light blocking sheet, and a second retainer for positioning the second optical element assembly in the second receiving space; and all of the optical lens elements are located on an object side of the central hole.
In the same field of endeavor, Feng et al. (US 2020/0233176) teaches a lens barrel fabricated from plastic material (para [0012]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel of Hirata to be fabricated from plastic material, as taught by Feng, in order to utilize stable material wherein the selection is based upon thermal and manufacturing considerations. 
The combination of Wei and Feng fails to teach: 
a plurality of optical lens elements; and the second receiving space comprising: a first light blocking sheet, and a second retainer for positioning the second optical element assembly in the second receiving space; and all of the optical lens elements are located on an object side of the central hole.
Regarding claims 2-20, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160266373-A1, US-20180081142-A1 and US-20120262805-A1: teaches similar configuration of the imaging lens as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872